Case: 1:19-cv-00145-DAP Doc #: 322-1 Filed: 05/10/19 1 of 3. PageID #: 9276




                                EXHIBIT 1
      Case: 1:19-cv-00145-DAP Doc #: 322-1 Filed: 05/10/19 2 of 3. PageID #: 9277




May 9, 2019


By e-mail transmission only
mark@dottoreco.com

Mr. Mark Dottore
Dottore Companies
2344 Canal Road
Cleveland, OH 44113

Re:      OPEID: 021799 – Argosy University
         OPEID: 007470 – Art Institute of Pittsburgh (The)
         OPEID: 022913 – Art Institute of Seattle (The) 1


Dear Mr. Dottore:

When a school closes or its participation in the Title IV, HEA programs ends, whether by action
of the Department of Education (“Department”) or because the school closes, an institution must
comply with the regulations set forth in 34 C.F.R. § 668.26. The Department ended the
participation of Argosy University on February 27, 2019, which included the Western State
College of Law (“WSCL”), although WSCL continues to operate. You, as the receiver, closed
the Art Institute of Pittsburgh and the Art Institute of Seattle on March 8, 2019 (the Art Institute
of Las Vegas continues to operate). 2

Under 34 C.F.R. § 668.26(b)(2)(ii), an institution must submit to the Department a letter of
engagement for a close out audit), within 45 days of the end of participation. The audit itself
must be submitted 45 days thereafter. No audit engagement letter has been submitted for
Argosy, the Art Institute of Pittsburgh, or the Art Institute of Seattle. The 45-day period to
submit the audit engagement letter has expired for all these institutions. The audit submission
date will expire for Argosy on May 28, 2019 will expire for the Art Institutes of Pittsburgh and
Seattle on June 6, 2019.

I am writing to remind you of the audit obligation, as well as the other obligations under 34
C.F.R. § 668.26. Those other obligations include:



1
 This letter corrects my letter on the same subject dated May 8, 2019.
2
 Although the entities which own South University Novi and Cleveland were included in the receivership, those
schools are in a teach-out administered by South University.



            Federal Student Aid, School Participation Division – Multi-Regional and Foreign Schools
                                  830 First Street, NE Washington, DC 20202
                                                 StudentAid.gov
   Case:
DCEH       1:19-cv-00145-DAP Doc #: 322-1 Filed: 05/10/19 3 of 3. PageID #: 9278
       Institutions
Page 2 of 2

   1. Informing the Department regarding the arrangements that have been made for the
      institutions to comply with their obligations to retain and store all records concerning the
      administration of all Title IV programs as required by 34 C.F.R. § 668.26(b)(3);

   2. In regard to the institutions’ obligations pursuant to 34 C.F.R. § 668.26(b)(4)(Perkins
      loans), to inform the Department of the status of the Perkins loan portfolio and the
      arrangements that have been made to assign the remaining loans to the Department;

   3. Informing the Department regarding the arrangements that have been made for the
      institutions to comply with their obligations under 34 C.F.R. § 668.26(b)(6);

   4. Continued compliance with the requirements of 34 C.F.R. § 668.22 for returns to Title
      IV for students who withdrew; and

   5. Compliance with the requirements of 34 C.F.R. § 668.26(c)(i) for unexpended funds.

In addition, please provide us the following information:

    1. The identity of any bank account where Perkins funds are deposited, or any planned
       transfer of those funds to another account as a result of the termination of the
       receivership; and

    2. The arrangements that have been made for students to obtain official transcripts and
       other records, including diplomas.

Please contact Tara Sikora at Tara.Sikora@ed.gov if you have any questions regarding the
content of this letter.

                                             Sincerely,




                                             Michael J. Frola
                                             Director,
                                             Multi-Regional and Foreign Schools Participation
                                             Division
